The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11, 13-20, 26, 28-30, 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishnan et al  (WO 2019/126388).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Referring to claims 1-2. Krishnan discloses a “Method and Device For Detection Of Multiple Analytes From a Biological Sample”. See Figs. 1-15 and respective portions of the specification. Krishnan further discloses a method for analyzing a biological sample comprising capturing a plurality of analytes in the biological sample using an electrode configured to generate an AC dielectrophoretic field, wherein the plurality of analytes comprises at least two types of analytes selected from the group consisting of DNA, RNA, nucleosomes,  exosomes, extracellular vesicles, proteins, cell membrane fragments, mitochondria, and cellular vesicles; and detecting the plurality of analytes wherein detecting the plurality of analytes comprises detecting at least two different species of DNA, RNA, nucelosomes, exosomes, extracellular vesicles, proteins, cell membrane fragments, mitochondria or cellular vesicles. Krishan further discloses wherein capturing the analytes in a biological sample comprises using electrodes configured to generate a dielectrophoretic low field region and a dielectrophoretic high field region (See at least Sect. 0004, 0038, 0050, 0058, 0080). 

Referring to claims 3-4. Krishnan discloses capturing a first analyte using a first electrode and a second electrode using a second electrode and further capturing more than one analyte on the same electrode (See at least Sect. 0005).

Referring to claim 5. Krishnan discloses wherein the DNA comprises cell-free DNA (See at least Sect. 0006).

Referring to claims 6, 11. Krishnan discloses wherein the detecting comprises quantifying at least two types of analytes in the plurality of analytes and wherein the method performance is characterized by an area under the receiver operating characteristic curve ranging from 0.60 to 1.00 (See at least Sect. 0007).

Referring to claims 13-14. Krishnan discloses wherein the biological sample is obtained from a subject and comprises a bodily fluid, blood, serum, plasma, urine, saliva, cells, tissue or a combination thereof and wherein the biological sample comprises cells and the method further comprise lysing the cells (See at least Sect. 0008). 

Referring to claims 15, 36. Krishnan discloses detecting a disease or condition in the subject using the at least two types of analytes detected in the biological sample and wherein at least one the two analytes is an exosome (See at least 0007, 0009). 

Referring to claims 16-17. Krishnan discloses wherein the disease or condition is cancer and further wherein detecting further comprises determining a type of cancer, a stage of cancer, an increase in tumor burden relative to an earlier time point, a decrease in tumor burden relative to an earlier time point, no change in tumor burden relative to an earlier time point, or the efficacy of a cancer therapy, or the absence of cancer (See at least Sect. 0003, 0009). 

Referring to claim 18-20. Krishnan discloses wherein the detecting comprises contacting an analyte of the plurality of analytes with an antibody that specifically binds to an analyte, wherein the antibody comprises a detectable label, and wherein the detectable label comprises a fluorescent moiety (See at least Sect. 0010). 

Referring to claim 26. Krishnan discloses wherein detecting comprises at least one of the group consisting of Quantitative Real Time PCR, enzyme-linked immunosorbent assay (ELISA), direct SYBR gold assay, direct PicoGreen assay, loss of heterozygosity (LOH) of microsatellite marker assay, electrophoresis, methylation analysis, MALDI-ToF, PCR, and digital PCR (See at least Sect. 0012).

Referring to claim 28. Krishnan discloses eluting the analytes from  the electrode after capturing (See at least Sect. 0013). 

Referring to claims 29-30. Krishnan discloses wherein the dielectrophoretic low field region is produced using an alternating current having a voltage of 1 volt to 40 volts peak-peak; and/or a frequency of 5 Hz to 5,000,000 Hz and wherein the dielectrophoretic high field region is produced using an alternating current having a voltage of 1 volt to 40 volts peak-peak; and/or a frequency of 5 Hz to 5,000,000 Hz (See at least Sect. 0014). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ismagilov et al (US-2016/0256870) discloses a device and method for determining the quantity of a target protein and other types of biomarkers or analytes present in a sample using an electrode. 
Bachmann et al (US-2011/0100820) discloses a device and method for determining the content or quality of one or more analytes using an electrode to generate an AC dielectrophoretic field. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653